239 Ga. 635 (1977)
238 S.E.2d 422
COATES
v.
SEAY.
32403.
Supreme Court of Georgia.
Submitted June 10, 1977.
Decided September 8, 1977.
*636 Willie C. Coates, pro se.
Arthur K. Bolton, Attorney General, John W. Dunsmore, Jr., Assistant Attorney General, J. Kenneth Royal, for appellee.
JORDAN, Justice.
Appellant's application for habeas corpus attacking his sentence for escape was denied by the trial court. We granted his application for appeal to this court.
Appellant raises a number of contentions in his pro se petition but in the evidentiary hearing in the trial court he presented evidence on only two issues: One, that he was placed in double jeopardy when he entered a plea of guilty to escape since he had earlier received administrative punishment for that offense; and two, that he had ineffective assistance of counsel in that his lawyer "tricked" him into pleading guilty.
His first contention is without merit. The imposition of criminal punishment and administrative sanctions for the same act does not constitute a violation of the double jeopardy prohibition. Carruth v. Ault, 231 Ga. 547 (203 SE2d 158) (1974).
A review of the hearing transcript, including the guilty plea hearing and the attorney's deposition, contradict appellant's contention that he was "tricked" into pleading guilty. The record shows an intelligent and voluntary plea of guilty to the escape charge and a charge of theft by taking while on escape, for which he received sentences of 3 and 4 years respectively to run concurrently.
While the district attorney in the guilty plea hearing referred to escape as a misdemeanor (when under the facts of this case it was a felony) the appellant makes no contention that he was in any way influenced or misled by this mistake. Under the facts of this case we find no error. See Hill v. Hopper, 233 Ga. 633 (212 SE2d 810) (1975).
Judgment affirmed. All the Justices concur.